*139The opinion, of the court was delivered by
Pierpoint, C. J.
In this case it is conceded that the pauper’s legal settlement was in the town of Landgrove, and that she was duly removed, provided she had sufficient mental capacity to enable her to gain a legal settlement by seven years’ residence. It appears that she lived with her brother in Landgrove for the period of seven years as a member of his family, he furnishing her with her support, she doing sufficient service for him to compensate him for such support. She was not “ what is called bright,” but was capable of doing the coarser work about the kitchen, knitting, sewing, “was handy about taking care of small children,” could read some, was accustomed to attend church, and behaved with propriety, but if left to look out for herself, she was not capable of taking care of herself by seeking employment and making contracts, and providing herself with places to live, &c., “ nor of exercising an intent of remaining or moving in, and to, and from different places, except as she was controlled by those who had care of her.” • From this finding of the court it is apparent that she was not an idiot, or non compos, but was simply a person of weak intellect, one that would naturally rely upon and be influenced and controlled by her friends, and although she may not have had sufficient mental power to contend successfully with the stronger will of others, yet she evidently had sufficient mental capacity to' have a choice and a desire as to her place of residence, and she would naturally choose to reside with her friends, who would take care of her, and desired that she should.
There is nothing in the case to show that while she resided in Landgrove she did not do so freely, voluntarily, and of her own 'choice. That she acted under the influence of her friends may readily be supposed, but the fact that she did so constitutes, of itself, no sufficient reason why such a residence, for the required time, should not give her a legal settlement. The court below have not found that she was incapable of forming and having an intention, or choice, as to her place of abode, but that in the exercise of such intent she would be subject to the control of her friends or those who had charge of her. There is nothing in the case to show that in residing in Landgrove she was acting under *140any compulsion or restraint, or against her wishes. In this respect this case differs from that of Brownington v. Charleston, 32 Vt., 411, and as she was not an idiot, it differs from Ryegate v. Wardsboro, referred to in that case.
Upon a consideration of all the facts found by the court below we are satisfied that the residence of the pauper in Landgrove was of such a character, and under such circumstances, as to give her a legal settlement in that town within the'moaning of our statute, and that the judgment of the county court was correct.
The judgment of the county court is affirmed.